Citation Nr: 1723545	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.  He served in Vietnam and received the Combat Infantryman Badge, and Purple Heart Medal, among other decorations

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, a Board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.  

The Board remanded this case in April 2016 and it has now been returned for appellate consideration.  



FINDINGS OF FACT

Peripheral neuropathy was first shown many years after the Veteran's active service and is unrelated to military service, including inservice exposure to herbicidal agents, and was not caused or aggravated by a service-connected low back disorder. 



CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA sent the Veteran an April 2010 VCAA notice letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service personnel records are on file and verify his service in Vietnam.  The only service treatment records (STRs) of record consist of the reports of examinations for service entrance and separation, as well adjunct medical history questionnaires.  An April 16, 2010, Finding of Unavailability reflects that attempts to obtain the Veteran's service treatment records (STRs) were unsuccessful.  It was found that all efforts to obtain the records had been exhausted and that further attempts would be futile.  

In a November 2015 statement the Veteran made a request for a copy of his claims folder under the Freedom of Information Act (FOIA).  In September 2016 he was provided a copy of his entire record, pursuant to the Board's 2016 remand.  

VA outpatient treatment (VAOPT) records and a private medical opinion have been obtained and associated with the claims file.  

The Veteran testified at a Board hearing but has not identified any prejudice in the conduct of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  

The case was remanded to provide the Veteran with a medical examination and opinion.  This was obtained in April 2016, and an addendum opinion was obtained.  The examiner reported consideration of an accurate history; including that provided by the Veteran; as well as detailed reasons for the opinions reached.  The Veteran has not challenged the adequacy of the VA examination or opinions.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).

Accordingly, there has been substantial compliance with the 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no indication in the record that additional evidence relevant to the issues decided herein is available.

Background

The Veteran's DD 214 shows that his awards include the Vietnam Service Medal, the Vietnam Campaign Medal, Purple Heart and the Combat Infantry Badge.  His military occupational specialty was light weapons infantryman.  His service personnel record verifies his service in Vietnam from February 2, 1968 to August 25, 1968.  

The Veteran's examination for service discharge in August 1968 was negative for pertinent disability.  In an adjunct medical history questionnaire he reported having cramps in his legs, back trouble, and foot trouble.  He reported that his legs would become weak.  In a summary it was noted that he had pain in his hips and legs with prolonged standing.  

The Veteran's initial claim for VA disability compensation, for low back trouble, was received in December 1968.  

On VA examination in February 1969 the Veteran complained of low back pain with stiffness, extending into his hip joints.  On examination straight leg raising was normal and without pain.  Sensations in the lower extremities as well as knee and ankle reflexes were normal.  

An April 2010 Report of Contact reflects that the Veteran reported having peripheral neuropathy that he attributed to in-service exposure to Agent Orange in Vietnam.  

On VA PTSD examination in June 2010 it was noted that the Veteran had used cocaine over the last 10 to 12 years, but only 10 to 12 times.  It was also observed that a March 2009 VA outpatient treatment (VAOPT) record showed that he had "Abused THC and Cocaine on a regular basis for 30 years."  He had cut back on his regular use of alcohol.  It was observed that he appeared to minimize and under represent his current drinking.  He reported having been in combat in Vietnam.  

On VA spinal examination in June 2010 the Veteran reported having injured his low back in Vietnam.  He complained of flare-ups of low back pain that at times would shoot upwards and at times down into his buttocks and down both legs to his heels.  On examination, strength in motion of all joints of the lower extremities was normal, as were reflexes in the lower extremities.  Sensation was decreased in the lower extremity over the big toe and the medial aspect of the left foot to the left ankle.  It was noted that on his service exit examination he had complained of having back trouble.  

On VA examination in August 2012 for diabetes, the diagnosis was not diabetes but impaired fasting glucose, and it was reported that he did not meet the criteria for a diagnosis of diabetes.  It was reported that he did not have diabetic neuropathy.  

A September 2012 rating decision denied service connection for diabetes and for bilateral carpal tunnel syndrome (CTS).  

An October 2012 VA treating source reported that the Veteran had tried to avoid alcohol and drugs but admitted using them when he became very angry and depressed.  

At the February 2016 hearing the Veteran testified that the problem was with his back because "it" was coming up his left side.  His problems were related to arthritis of the spine.  The undersigned suggested that he obtain a statement from his physician relating the peripheral neuropathy to his service-connected low back disorder.  Page 5 of the transcript.  The Veteran indicated he would obtain a supporting medical statement from his physician, P. Harvey, M.D.  

In March 2016 P. Harvey, M.D. reported treating the Veteran for a cervical spine condition that, in his professional opinion, was more likely than not caused by osteoarthritis and a thoracolumbar arthritis condition; but did not comment on peripheral neuropathy.  

The Veteran was afforded a VA peripheral neuropathy examination in July 2016.  

In September 2016 a VA physician rendered an addendum opinion, addressing the questions posed in the April 2016 Board remand which were as follows in paragraph 2 therein: 

 a. Is it at least as likely as not (50 percent probability or greater) that the Veteran has current peripheral neuropathy (shown at any time since 2009)? 

b. Is it at least as likely as not (50 percent probability or greater) that the current peripheral neuropathy is early onset or otherwise the result of herbicide exposure? 

c. Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that peripheral neuropathy was caused by the Veteran's service-connected thoracolumbar strain, osteoarthritis lumbar spine, spondylosis and scoliosis of the thoracic spine? 

d. If the answer to (c) is "No," is it at least as likely as not (i.e., there is a 50 percent or greater probability) that peripheral neuropathy was aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected thoracolumbar strain, osteoarthritis lumbar spine, spondylosis and scoliosis of the thoracic spine?  


It was the VA physician's opinion that the Veteran was a credible witness.  It was also understood by the examiner that the Veteran was competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, and reports of injuries.  Therefore, the Veteran's lay statements were considered in formulating this medical opinion.  Currently, the Veteran asserted that peripheral neuropathy was related to or aggravated by his military service or service connected disabilities.  

The examiner reported in response to Directive 2a and after a comprehensive review of the clinical data and Veteran's statement, that it was less likely than not that the Veteran had current peripheral neuropathy (shown at any time since 2009) because of a lack of sufficient medically-based, clinical evidence to support a disease of the peripheral processes.  The reasons were five-fold.  

First, in accordance with the March 22, 2006 Columbia, SC VAMC ER note, the Veteran presented with neck pain.  The diagnosis was consistent with muscle strains of the neck. 

Second, in accordance with the 20 March 2009 Psychology Consult, the Veteran had a substance and alcohol abuse history to include "Abused THC (tetrahydrocannabinol: the principle psychoactive constituent of cannabis (Marijuana)) and Cocaine on a regular basis for 30 years. Stopped about 10 to 12 years ago.  He stated he also abused alcohol regularly but had cut back and now "only drinks 3X 3 pints per month."  He did report that he "was nervous about coming today and drank a 3 pint last night."  The examiner elaborated that current internal medicine and substance abuse literature agreed that substance and alcohol abuse were at least as likely as not related to functional changes within the peripheral nerve processes.  Specifically, "neuropathies can develop as complications of toxic effect of various drugs", to include cocaine use, as well as alcohol.  Abnormalities in parasympathetic vagal and efferent sympathetic function were usually mild in alcoholic polyneuropathy.  This was usually due to brainstem involvement, rather than injury to the peripheral nerves.  The examiner cited Harrison's Principles of Internal Medicine, 19th Edition: Chapter 459: Peripheral Neuropathy; http://accessmedicine.mhmedical.com/content.aspx?sectionid=79756387&bookid=1130&Resultclick=2 and Chapter 454: Disorders of the Autonomic Nervous System. http://accessmedicine.mhmedical.com/content.aspx?sectionid=79755967&bookid=1130&jumpsectionID=98735516&Resultclick=2)

Third, in accordance with the 11 August 2010 Surgical H&P note and October 2009 report of an EMG of the upper extremities, it was less likely than not that the Veteran had objective, medically-based, clinical evidence to support left ulnar neuropathy, brachial plexopathy and/or cervical radiculopathy.  Alternatively, the 2009 EMG provided objective findings consistent with moderate to severe left carpal tunnel syndrome.  

Fourth, in accordance with P. Harvey, MD's March 1, 2016 medical note, "[the Veteran] is currently being treated in my office; he is suffering with cervical spine condition that, in my professional opinion, is more likely than not caused by osteoarthritis and a thoracolumbar arthritis condition".  However, Dr. Harvey was silent for diagnoses of peripheral neuropathy involving the upper and lower extremities.  

Fifth, in accordance with the June 2016 VA peripheral nerve examination, the Veteran provided the following lay statements: 

Veteran reports soon after he left service he noted weakness in his legs. He reports he presented to the VA when he was just 21 years old and was told there was nothing wrong.  Other times he was told that he had arthritis due to symptoms he reports included numbness, aches, throbbing pain, and sweats, all in his back.  He reports being seen over the years and no definitive diagnosis until 11 years ago when he had a test of his nerves.  The technician that performed the test told him he was at risk for losing function on the left side of his body.  His primary care provider told him however, that the test came back normal.  He believed the testing was done in the legs and arms.  He reported numbness and stinging discomfort in his legs which was fairly constant.  Numbness was present in both legs but worse on the left.  He also still reported weakness in his legs and occasionally had fallen due to them giving out.  He was followed by PM&R and received injections in his back but no EMG done the past for his legs.  He reported never really reporting his complaints to his PM&R provider or his PCP.  He had no bowel or bladder incontinence.  

Clinically, there were no complaints of constant pain, intermittent pain (dull), paresthesia and/or dysesthesias, bilaterally.  The lower extremity muscle strength testings (i.e. knee extension, ankle plantarflexion and ankle dorsiflexion) were normal (5/5), bilaterally.  The deep tendon reflexes (DTRs) were normal (2+), bilateral knee and ankle.  The sensory examination for light touch, to include L2 thru S1, was normal, bilaterally.  There were no trophic changes (characterized by loss of extremity hair, smooth, shiny skin etc.), bilaterally.  Therefore, it is as least as likely as not that all lower extremity nerve distributions demonstrated appropriate motor, sensory and autonomic function.  In comparison, the July 14, 2016 EMG study observed an absent sensory response in the superficial peroneal nerve and May 12, 2016 lumbar spine radiographs observed mild degenerative changes at L4 and L5 consistent with lumbar lordosis, mild degree of anterior osteophytic lipping at L4 and L5, near complete anterior bridging osteophytes formation at the T10-T11 level with sclerotic changes along the anterior superior margin of T11 and hypertrophic changes along the lower lumbar facets.  Collectively, the nerve conduction velocity testing findings were not consistent with lumbar spine degenerative changes, not conclusive of peripheral neuropathy and suggestive of alcoholic neuropathy and/or reflective of his diagnosis of borderline diabetes.  

For these reasons, the physician rendering the addendum opinion was in total agreement with opinion of the July 2016 VA examiner, which stated: 

Review of veteran's VBMS files shows he had no complaints related to peripheral neuropathy in service. He claimed joint and back pain on a Report of Medical History from AUG 1968 but no mention of symptoms which could be related to a neuropathy. He was seen for a C&P exam in FEB 1969, and there was no indication of neuropathy on that exam or complaints consistent with such. He only reported back pain and there were no residuals found related to such.  

Veteran has provided no medical records of his care following discharge in 1968. The only records of care are from the VA and start in 2002. Veteran first received care at the Tampa VA and there was indication that he had complaints related to neuropathy at the time of presentation.  The first record of this veteran complaining of nerve related pain found by this examiner was in a note from May 2008.  Veteran reported bilateral arm numbness to his primary care provider, and reported neck pain.  The assessment for veteran's symptoms based on note was impingement syndrome and an EMG was ordered.  This examiner could not find that the exam was performed.  However, review of veteran's current records shows he had an EMG on July 18, 2016 and this was negative for radiculopathy and it was not conclusive for peripheral neuropathy.  There were findings consistent with bilateral peroneal nerve neuropathy which was felt to be possibly a sign of neuropathy secondary to veteran's borderline diabetes or alcohol use.  However, no indication of neuropathy prior to this.  Onset almost 50 years after discharge from service would not be consistent with neuropathy secondary to Agent Orange which is known to have onset within a year or exposure.  This is not a service connected condition.  

The physician rendering the addendum opinion, stated that for these reasons, it was less likely than not that the Veteran had current peripheral neuropathy (shown at any time since 2009).  

In response to Directive 2b, it was less likely than not that the current peripheral neuropathy was the early onset or otherwise the result of herbicide exposure.  The reasoning was three-fold:  

First, the Institute of Medicine (IOM) and Department of Veterans Affairs up-dated training and fast letters concede presumption of acute and/or subacute peripheral neuropathy.  Specifically, current policy and regulations indicate that clinical symptoms must become manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active duty, naval or air service.  The IOM and VA up-dated training and fast letters remain silent on a nexus between Agent Orange (AO) and a 39+ year delayed onset of peripheral neuropathic symptoms.  Therefore, a 39+ year delayed onset of peripheral neuropathy complaints (based on a 2008 statement from the Veteran) is not a presumptive specific disability diagnosis caused by exposure to AO.  Thus, it was less likely than not that the 39+ year delayed onset of peripheral neuropathy was related to, caused by; or aggravated by exposure to Agent Orange or herbicides.  

Second, the examiner found that the current literature, research and reviews of the health effects in Vietnam Veterans exposed to herbicides were also negative for a nexus between Agent Orange (AO) and a 39+ year delayed onset of peripheral neuropathic symptoms.  Therefore, a 39+ year delayed onset of peripheral neuropathy was less likely than not directly related to, caused by and/or aggravated by exposure to AO and/or herbicides.  

Third, since 2008, the Veteran has reported numbness, tingling and occasional stabbing pain in his legs as well as neck pain.  However, all EMG studies had been normal and without diagnostic findings consistent with confirmatory peripheral neuropathy of the upper and/or lower extremities related to herbicide and/or Agent Orange exposure.  

In response to Directive 2c, it was less likely than not that lower extremity peripheral neuropathy was caused by the Veteran's service connected thoracolumbar strain, osteoarthritis lumbar spine, spondylosis and scoliosis of the thoracic spine because of the lack of sufficient radiographic and clinical evidence to support a nexus between lower extremity peripheral neuropathy and changes in the lumbar spine.  Specifically, the July14, 2016 EMG study observed an absent sensory response in the superficial peroneal nerve and the May 12, 2016 lumbar spine radiographs observed mild degenerative changes at L4 and L5 consistent with lumbar lordosis, mild degree of anterior osteophytic lipping at L4 and L5, near complete anterior bridging osteophytes formation at the T10-T11 level with sclerotic changes along the anterior superior margin of T11 and hypertrophic changes along the lower lumbar facets.  Collectively, the nerve conduction velocity testing findings were not consistent with lumbar spine degenerative changes, and not conclusive of peripheral neuropathy.  Second, the anatomical changes in L4 and L5 were anteriorly placed thus independent and separate from the vertebral outlets of the nerve roots thus less likely than not resulting in abnormal pressure and/or structural impingement on the nerve roots within and/or leaving the spinal cord.  Third, lumbar lordosis is a normal but accentuated posterior concavity of the lumbar curve (DeGowin's Diagnostic Examination, 10th Edition: Chapter 13: The Spine, Pelvis, and Extremities. http://accessmedicine.mhmedical.com/content.aspx?sectionid=68669600&bookid=1192&jumpsectionID=68669846&Resultclick=2).  

Since the medical records and examinations were negative for weakness of the anterior abdominal muscles seen in severe backward spinal curvatures, it was at least as likely as not that the observed lumbar lordosis was mild and not affecting the deep soft tissue and/or neurovascular moieties within the pelvic girdle.  Therefore, it was less likely than not that the Veteran's claimed peripheral neuropathy was related to and/or aggravated by his mild and anterior osteophytic lipping of L4 and L5, thoracolumbar strain, spondylosis and scoliosis of the thoracic spine.  

Fourth, the 2016 EMG studies and 2016 VA examination were not consistent with significant changes in the velocity and conductivity neuropathic changes, or muscle strength testing associated with spondylosis and/or thoracolumbar strain.  Furthermore, the 2016 radiographs were negative for significant osteophytes or combined disk-osteophytes that cause and/or contribute to central spinal canal stenosis, lateral recess stenosis and/or significant neural foraminal narrowing that result in compression and/or impingement of existing neurologic structures.  Therefore, it was less likely than not that the Veteran's claimed peripheral neuropathy was caused or aggravated by the Veteran's service connected thoracolumbar strain, osteoarthritis lumbar spine, spondylosis and scoliosis of the thoracic spine.  

In response to Directive 2d,and for similar reasoning as stated in the above paragraphs, it remained less likely than not that peripheral neuropathy was aggravated by the Veteran's service connected thoracolumbar strain, osteoarthritis lumbar spine, spondylosis and scoliosis of the thoracic spine.  Reference was made to the detailed comments related to Directive 2a, b and c above. 

Last, in accordance with the 2016 remand directives, it was understood that VA would not concede aggravation unless the baseline level of the non-service connection disability was established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

It was stated that these medical conclusions were based on a comprehensive review of the VBMS e-folder, medical evidence from the clinical file, lay statements, CAPRI records, and current medical literature.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans, a rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including an organic disease of the nervous system, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  

If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338 (. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question." Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA shall accept satisfactory lay or other evidence of service events in combat, if consistent with the circumstances thereof.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) does not create a statutory presumption of service connection but considerably lightens the burden for claims for a disease or injury allegedly incurred in combat.   Generally, it may be used to show what happened during service and not a nexus between an inservice event and current disability.  However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself [sic] while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a), (b).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: acute and subacute peripheral neuropathy (which means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset).  38 C.F.R. § 3.309(e).  

As to claims pending or filed on or after September 6, 2013, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to 38 C.F.R. § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed. Reg. 54763-54766 (September 6, 2013).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113, 1116, and 38 C.F.R. § 3.303.

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

The Veteran is service-connected for PTSD, rated 30 percent disabling, and for thoracolumbar strain with lumbar osteoarthritis, spondylosis, and thoracic scoliosis, rated 10 percent disabling, under Diagnostic Code 5243.  Service connection has been denied for bilateral carpal tunnel syndrome (CTS) and diabetes.  

Where the SMRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Veteran served in Vietnam during the Vietnam era and, thus, his inservice exposure to herbicidal agents, such as Agent Orange, is conceded.  

The July 2016 VA examination and the September 2016 addendum opinion make it clear that the Veteran's complaints at service discharge were not a manifestation of peripheral neuropathy and that peripheral neuropathy did not manifest within one year of service discharge.  In fact, these opinions indicate that the Veteran does not have current peripheral neuropathy; although a recent EMG suggested "possible" mild peroneal nerve neuropathy.

There is a private medical opinion which suggests that the Veteran has disability of the cervical spine which is due to the Veteran's service-connected thoracolumbar disorder.  However, that opinion does not address whether the Veteran has any neuropathic process related to a disability of the cervical spine or low back and does not report radiculopathy or peripheral neuropathy.  It is not contrary to the VA medical opinions regarding peripheral neuropathy.  

The EMG findings and the Veteran's testimony as to symptoms, place the evidence in relative equipoise on the question of whether there is a current disability.  Medical professionals; however, attributed that possible disability to non-service connected diabetes and substance abuse.

The two VA medical opinions are negative and weigh against the claim for service connection.  The September 2016 addendum opinion is particularly persuasive because it was based on an accurate and detailed history; was definitive and was supported by an extensive rationale.  See Nieves-Rodriquez v. Peake, 22 Vet. App 295 (2008).

The September 2016 addendum addressed all queries posed in the Board remand.  Further, it provided detailed reasons and bases for all opinion reached.  It also cited to and discussed the salient inservice as well as postservice evidence.  It also referenced as well as cited to medical literature.  It even considered postservice lay evidence, specifically noting the Veteran's competence to attest to matters, such as symptoms, observable to a layperson but nonetheless arrived at conclusions which weigh against the claim.  In essence the addendum opinion found that any peripheral neuropathy which the Veteran may now have is unrelated to his military service, including inservice herbicidal agent exposure, and unrelated to his service-connected thoracolumbar disability but is more likely related to postservice abuse of alcohol and drugs.  

The addendum opinion also considered that the Veteran's delay onset of peripheral neuropathy was not listed as presumptively due to herbicidal agent exposure.  In this regard, it was held in Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) that "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  However, in Polovick, at 54, the Court went on to say that "[t]his is not to say that statistical analysis cannot be a factor to consider when assessing whether the totality of the evidence is sufficient to establish direct service connection, even when the statistical analysis alone would be insufficient to warrant adding a disease to the section 1116(a) list of diseases for presumptive service connection.  Stefl [v. Nicholson, 21 Vet. App. 1210 (2007)], supra.  However, it cannot be the sole basis for such a determination.  Moreover, a medical professional's opinion cannot be rejected simply because the opinion is based in part on statistical analysis.  Rather, it is the total analysis provided by the medical professional that must be weighed and considered by the Board."  

Here, for the reasons stated, the Board is persuaded by the total analysis of the September 2016 addendum opinion that this opinion should be given greater probative value in the adjudication of this claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for peripheral neuropathy and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Service connection for peripheral neuropathy is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


